Citation Nr: 1729426	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  10-49 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for headaches beginning February 6, 2015.

2.  Entitlement to an earlier effective date for the grant of a total disability based on individual unemployability (TDIU) prior to August 31, 2010.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1985.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from the July 2009 and July 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The Veteran testified before the undersigned in an October 2012 videoconference Board hearing, the transcript of which is included in the record. 

The procedural history of this case was discussed in detail in the April 2016 Board decision and is incorporated by reference herein. 

Further, the April 2016 Board decision granted a 30 percent rating for headaches effective February 6, 2015 and granted an effective date of August 31, 2010 for entitlement to a TDIU.  Thereafter, the Veteran appealed the Board's decision denying an increased rating in excess of 30 percent for headaches for the period from February 6, 2015; and an earlier effective date for the grant of a TDIU prior to August 31, 2010 to the U.S. Court of Appeals for Veterans Claims (Court).  In January 2017, the Court granted a Joint Motion for Partial Remand (JMPR), which vacated and remanded, in part, the April 2016 decision of the Board to the extent that it denied an increased disability rating in excess of 30 percent for headaches for the period from February 6, 2015; and an earlier effective date for the grant of a TDIU prior to August 31, 2010.

The issue of an earlier effective date for the grant of a TDIU prior to August 31, 2010 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDING OF FACT

For the rating period beginning February 6, 2015, the evidence is at least in equipoise as to whether the Veteran's headache disability is productive of frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the maximum schedular criteria of a 50 percent rating for migraine headaches have been met beginning February 6, 2015.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 8100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In its April 2016 decision, the Board provided a detailed discussion of how VA's duties to notify and assist had been met in this case, and this discussion is hereby incorporated into this decision by reference.  Further, the parties to the January 2017 JMPR did not identify any deficiencies with regard to either the duty to notify or the duty to assist.

Disability Rating for Headaches

The Veteran maintains that his service-connected headache disability is more severe than what is contemplated by the currently assigned 30 percent disability rating beginning February 6, 2016.  

Notably, the parties to the January 2017 JMPR did not disturb the portion of the April 2016 Board decision that denied an increased rating in excess of 10 percent for headaches for the period prior to February 6, 2015.

The Veteran's headaches are evaluated under 38 C.F.R. § 4.124, Diagnostic Codes 8199-8100.  Hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  
38 C.F.R. § 4.27 (2016). 

Diagnostic Code 8100 (migraines) provides for the assignment of a 50 percent rating with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  With characteristic prostrating attacks occurring on average once a month over the last several months, a 30 percent rating is warranted.  With characteristic prostrating attacks averaging one in two months over the last several months, a 10 percent rating is warranted, and with less frequent attacks a noncompensable rating is assigned.

The evidence beginning February 6, 2015 includes a February 2015 vocational employment assessment.  As part of the employability assessment, the vocational expert indicated that she had reviewed the Veteran's claims file and had conducted a telephonic interview with the Veteran.  Regarding the service-connected headache disability, the Veteran reported that he had severe headaches 3 to 5 times a week, lasting from hours to 3 days.  He also reported that he was able to manage his symptoms with hot/cold packs and Advil or Tylenol, if the headaches were caught early.  The Veteran also stated that his headaches did not allow him to work given the severity of the symptoms.  He specifically reported that his left eye watered significantly during his headaches, which affected his vision clarity. 

In a February 2017 statement, the Veteran reported that he had been unable to work in any capacity since 2006 due to his migraine headaches.  The Veteran explained that his migraine headaches regularly interfered with his ability to do his job, including difficulty reading.  He also indicated that the smell of diesel fuel from trucks frequently triggered his headaches and impeded his ability to concentrate.   Since he stopped working, the Veteran also stated that the severity and frequency of his migraines had continued.  At the very least, he noted that he experienced migraines several times per month, which required him to lie down and rest for
up to a half a day at a time.

The Veteran also submitted a May 2017 private vocational employability assessment.  This was an addendum to the previously submitted February 2015 assessment.  Based in part on the Veteran's February 2017 statement, the May 2017 vocational expert opined that it was more likely than not that the Veteran's service-connected headaches alone had prevented him from securing and following
substantially gainful employment since February 2006 when he stopped working because he could no longer perform all the duties required in his job.

Upon review of all the evidence of record, both lay and medical, the Board finds that the Veteran's migraine disability more nearly approximates a 50 percent rating for the period beginning February 6, 2015.  The Board notes that neither the rating criteria nor the U. S. Court of Appeals for Veterans' Claims has defined the term "prostrating."  According to Webster's New World Dictionary of American English, Third College Edition 1080 (1986), "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in Dorland's Illustrated Medical Dictionary 1367 (28th ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

The evidence shows that the Veteran's headaches are "completely prostrating" as contemplated by the 50 percent rating criteria.  The Veteran has reported that he experiences migraine headaches several times per month, which required him to lie down and rest for up to a half a day at a time.  During the February 2015 vocational employment assessment, the Veteran reported that he had severe headaches 3 to 5 times a week, lasting from hours to 3 days.  The Board finds that this evidence demonstrates that the Veteran's headaches result in very frequent, prostrating, and prolonged attacks as contemplated by the 50 percent criteria under Diagnostic Code 8100.

Further, the February 2015 vocational expert indicated that the Veteran reported a problem of "not being predictable at work given his intermittent sinus infection and headaches."  The Veteran also stated that his headaches did not allow him to work given the severity of the symptoms.  The May 2017 vocational expert opined that it was more likely than not that the Veteran's service-connected headaches alone had prevented him from securing and following substantially gainful employment since February 2006 when he stopped working because he could no longer perform all the duties required in his job.  The Board finds that this evidence demonstrates that the Veteran's migraine headaches are productive of severe economic inadaptability.  

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that a 50 percent (maximum schedular rating) for the Veteran's service-connected headache disability is warranted for the rating period beginning February 6, 2015.

Finally, the Board notes that neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, 
*8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

For the rating period beginning February 6, 2015, a rating of 50 percent, the maximum schedular rating, for migraine headaches is granted; subject to the laws and regulations governing monetary benefits.


REMAND

The Veteran is currently in receipt of a TDIU for the rating period beginning August 31, 2010.  He maintains that an earlier effective date is warranted. 

The Board notes that a schedular TDIU may be assigned where the schedular rating is less than total and it is found that a veteran is unable to secure or follow a substantially gainful occupation as a result of a service-connected disability rated at least 60 percent or multiple service-connected disabilities with a combined rating of at least 70 percent (with at least one of those disabilities rated at least 40 percent). See 38 C.F.R. § 4.16 (a) (2016).  

When the schedular TDIU requirements are not met, however, entitlement to a TDIU on an extraschedular basis may still be granted.  See 38 C.F.R. § 4.16 (b) (2016).  In this regard, the Board notes that neither the AOJ nor the Board is authorized to assign an extraschedular TDIU in the first instance under 38 C.F.R. § 4.16 (b).  See Wages v. McDonald, 27 Vet. App. 233 (2015).  Rather, the regulation requires that, in cases of veterans who are unemployable by reason of service-connected disabilities and who fail to meet the threshold percentage requirements discussed above, the case is to be submitted to VA's Director of Compensation Service for consideration of whether entitlement to a TDIU is warranted on an extraschedular basis.  See 38 C.F.R. § 4.16 (b) (2016). 

Prior to August 31, 2010, the Veteran did not meet the schedular TDIU requirements.  Specifically, the Veteran's compensable service connected disabilities prior to August 31, 2010 included: sleep apnea, rated as 50 percent disabling; headaches, rated as 10 percent disabling; a right knee disability, rated as 10 percent disabling; and sinusitis, rated as 10 percent disabling.  His combined disability rating of 60 percent did not meet the minimum percentage requirement for TDIU under 38 C.F.R. § 4.16 (a) prior to August 31, 2010. 

As such, the Board concludes that submission to the Director of Compensation Service for extraschedular consideration is warranted for the period prior to August 31, 2010.  The evidence of record, to include a recently submitted May 2017 private vocational pinon from R. G., indicates that the Veteran's service-connected headaches may have resulted in his inability to secure of follow substantially gainful employment since February 2006.  As such, based on the evidence of record, the Board concludes that remand is required because the Veteran's case must be submitted to the Director of Compensation Service for consideration of a TDIU on an extraschedular basis under 38 C.F.R. § 4.16 (b) (2016).

Accordingly, the case is REMANDED for the following actions:

1.  Submit the Veteran's case to the Director of Compensation Service for consideration of a TDIU on an extraschedular basis under 38 C.F.R. § 4.16 (b) (2016) for the rating period prior to August 31, 2010.

2.  After completing the requested actions, readjudicate the claim for an earlier effective date for the grant of a TDIU prior to August 31, 2010 in light of all pertinent evidence.  If the benefit sought remains denied, furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


